DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/028,289 filed on 11/2/2021 with effective filing date 7/31/2017. Claims 1-29 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2014/0160040 A1 (IDS) in view of Shimoda et al. US 2017/0105294 A1 (IDS)
Per claim 1, Kang et al. discloses a display apparatus, comprising: a display module comprising a display panel configured to display an image (para: 75 & fig. 2 e.g. liquid crystal display 100 to display an image); a vibration plate at a rear surface of the display module (para: 75 & fig. 2 e.g. a vibration plate 50 may be disposed between the sound element 27 and the liquid crystal display 100); a vibration module configured to vibrate the vibration plate; an air gap between the rear surface of the display module and the vibration plate (para: 70 & 78, e.g. the vibration material layer 27-1 is vibrated by receiving the electric field, thereby provide a sound); a member between the rear surface of the display module and the vibration plate, the member providing the air gap (para: 107 & fig. 7); and a buffer member disposed at the vibration plate between the vibration module and the member in the air gap (para: 107 & fig. 7, e.g. the vibration plate 50 and the sound element 27 are connected, e.g., attached, to each other via the first spacer 27-4, and the back chassis 35 and the sound element 27 are connected, e.g., attached, to each other via a second spacer 27-4'; the second spacer 27-4' may include the tape, the adhesive, the robber, the insulating material or the metal, thereby connecting the sound element 27 to the vibration plate 50 or the sound element 27 to the back chassis 35. (Examiner interpreted spacer in between sound element and vibration plate as air gap)) wherein the display module includes: a backlight accommodating the supporting cover, and wherein the display panel is further configured to vibrate by a vibration of the vibration plate to generate sound (para: 69 & 75, e.g. the sound element 27 is disposed between the back chassis 35 and the liquid crystal display 100. Referring to FIG. 2, the sound element includes a vibration material layer 27-1 and an electrode, e.g., a pair of electrodes 27-2).
Kang et al. fails to explicitly disclose a panel guide at a rear surface of the display panel; a supporting cover accommodating the panel guide. 
Shimoda et al. however in the same field of endeavor teaches a panel guide at a rear surface of the display panel (para: 91 & fig. 13, e.g. the metal plate 230 is attached to, for example, the main surface of the display panel 120 on the rear surface side), a supporting cover accommodating the panel guide (para: 91 & fig. 13, e.g. the metal plate 230 is attached to, for example, the main surface of the display panel 120 on the rear surface side). 

 Per claim 2, Kang et al. further discloses the display apparatus of claim 1, wherein: the supporting cover includes a cover plate; and the cover plate is configured to support the panel guide and includes an opening overlapping a portion except for a periphery of the display panel (para: 54-55, e.g. the liquid crystal display 100 further includes a top chassis 60, a mold frame 22 and bottom chassis 28 that fixes and supports the top chassis 60 and the mold frame 22).
Per claim 3, Shimoda et al. further teaches the display apparatus of claim 2, wherein: the vibration plate is attached to the cover plate by the member; and the member is between a periphery of the vibration plate and the cover plate (para: 90-91 & fig. 2 & 13). 
Per claim 4, Kang et al. further discloses the display apparatus of claim 2, wherein: the vibration plate includes a first surface toward the cover plate and a second surface opposite to the first surface; and the vibration module is attached to the first surface or the second surface of the vibration plate (para: 54-55, e.g. the liquid crystal display 100 further includes a top chassis 60, a mold frame 22 and bottom chassis 28 that fixes and supports the top chassis 60 and the mold frame 22).
Per claim 5, Kang et al. further discloses the display apparatus of claim 2, wherein the vibration module overlaps with the opening of the cover plate (para: 54-55 & fig. 1).
Per claim 6, Kang et al. further discloses the display apparatus of claim 1, wherein: the vibration plate is attached to the supporting cover by the member; and the member is between a periphery of the vibration plate and the supporting cover (para: 54-55 & fig. 1).
Per claim 7, Shimoda et al. further teaches the display apparatus of claim 1, further comprising: a system rear cover configured to cover a side surface and a rear surface of the display module; and an (para: 90-91).
Per claim 8, Kang et al. further teaches the display apparatus of claim 1, wherein the vibration module includes a first vibration element and a second vibration element at the vibration plate and having a piezoelectric material layer (para: 78 & 155).
Per claim 10, Kang et al. further teaches the display apparatus of claim 1, wherein the backlight includes: a reflective sheet on the vibration plate (para: 64-65, e.g. the back light unit 20 includes a light source 12, a substrate 12-1, a light guide 10, a reflection sheet 26); a light guide plate at the reflective sheet; a light source part irradiating a light to the light guide plate (para: 64-65, e.g. the back light unit 20 includes a light source 12, a substrate 12-1, a light guide 10, a reflection sheet 26); and at least one optical sheet part at the light guide member (para: 64-65, e.g. the back light unit 20 includes a light source 12, a substrate 12-1, a light guide 10, a reflection sheet 26).

Allowable Subject Matter
6.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Claims 11-29 are allowed.
Response to Arguments
8.	Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive. 

Examiner respectfully disagrees and points to para 69 & 71 of Kang, where Kang discloses the sound element 27 is disposed between the back chassis 35 and the liquid crystal display 100. Referring to FIG. 2, the sound element includes a vibration material layer 27-1 and an electrode, e.g., a pair of electrodes 27-2. 
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tanaka et al. US 10,448,131 B1, e.g. the transmission panel is placed between the display element and the driven element, and is joined at least to a portion of a periphery region of the cover panel. 
	Ahn et al. US 10,200,772 B2, e.g. a display apparatus includes a display panel which displays an image and a vibration member attached to a surface of the display panel, where the vibration member receives a sound signal.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485